DETAILED ACTION
This is the first office action regarding application number 16/513467, filed on July 16, 2019, which is a 371 of PCT/JP2017/ 39459, filed on October 31, 2017, which claims benefit of Japanese Patent Application No. 2017-009877 filed on January 23, 2017.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on January 23, 2017. It is noted, however, that applicant has not filed a certified copy of the English translation of JP2017-009877 application.
	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a) -(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action, 37 
Election/Restrictions
Claims 6,9-10,15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II,III, and Species B-D,F, and H wherein claims 1 and 10 are generic. Election was made without traverse in the reply filed on June 9, 2021.
Applicant’s election without traverse of claims 1-5, 7-8, 11-14 in the reply filed on June 9, 2021 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“adapted to” in claims 7 and 8 is interpreted as the nozzle comprises lens, optical element, and liquid tank as described on page 6 of the instant specification “The nozzle 3 can be composed of a condensing lens 7, an optical element 8, and a liquid tank 9.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The claimed “a nozzle that focuses the laser light and irradiates a surface to be processed of a workpiece with the focused laser light while making a liquid flow toward the surface to be processed” in claim 1 is interpreted as a nozzle that can focus a laser light and emit fluid. The claim is reciting intended use of the nozzle.
The claimed “a straightener that straightens a flow of the liquid” is interpreted as a cylindrical structure as described in page 9 of the instant specification “The straightening part 10 can be composed of at least one of a cylindrical structure 10A and a straightening vane 10B.”
The term “vane” is defined as “a thin flat or curved object that is rotated about an axis by a flow of fluid or that rotates to cause a fluid to flow or that redirects a flow of fluid” by Merriam-Webster dictionary. The claimed straightening vane” is interpreted as a flat or curved object that redirects a flow of fluid.
The claimed “star shape” is interpreted as “a conventional figure with five or more points that represents a star” according to the Merriam-Webster dictionary.
The claimed “tip of the nozzle” is interpreted as towards the end of the nozzle. The term “tip” is described as “a small piece or part serving as an end, cap, or point” by the Merriam-Webster dictionary.
The claimed “cross section of a gap” in claim 3 is interpreted as two ways. The liquid feed lines inside the nozzle can be spaced in a star shape pattern. Or the nozzle can have partitions and rooms between partitions that can create a start shaped cross-section whereas liquid flows through the rooms.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,3,4,5,11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out vane” as the straightener whereas claims 4, 5 recite “tapered part” as the straightener whereas 2-5 depend on claim 1 and are referring to the same straightener. Moreover, claims 11-14 recite both “vane” and “tapered part” as the straightener due to their dependency on claims 2 and 3. It is not clear if the straightener comprises 
both vane and tapered part
at least one of vane and tapered part
only tapered part
either vane or tapered part
The position of the vane and tapered part relative to each other is also not clear if both of them are claimed. 
Claim 3 recites the limitation "the gap plate" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The applicant is suggested to change “a gap” to “a gap plate” in claim 3. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrosky et al., US 2016/333433(hereafter Petrosky et al.).  
Regarding claim 1, Petrosky et al. teaches a laser peening apparatus with a delivery device that emits fluid and laser beam to a work piece. Petrosky et al. teaches
“A laser peening processing apparatus comprising:”
“a laser oscillator that oscillates a laser light;” (The claim recites intended use of laser oscillator. Fig. 1 teaches laser 8 emits laser beam 44. )

    PNG
    media_image1.png
    573
    1079
    media_image1.png
    Greyscale

Fig. 1 of Petrosky et al. teaches a laser peening apparatus
“and a nozzle that focuses the laser light and irradiates a surface to be processed of a workpiece with the focused laser light while making a liquid flow toward the surface to be processed
“wherein a straightener that straightens a flow of the liquid is disposed on the nozzle.” (Please see Claim Interpretation above regarding this limitation. Fig. 2 teaches a cylindrical structure 32 corresponding to the straightener of the instant claim. The structure 32 has a straight section 58 towards the end that provides the “final collimation of the fluid stream” as taught in paragraph 26. The straight section 58 corresponds to the straightening vane of the instant application.) 

    PNG
    media_image2.png
    719
    1084
    media_image2.png
    Greyscale

Fig. 2 of Petrosky et al. teaches straightener and vane directing fluid and laser beam
Regarding claim 2,
“A laser peening processing apparatus according to claim 1; wherein a straightening vane is disposed on a tip of the nozzle, as the straightener.” (Please see Claim Interpretation above regarding this limitation. Fig. 2 teaches a straight section 58 at the end of nozzle 4. Paragraph [26] teaches “The fluid then flows into an entrance 56 to the straight section 58 and then out of an exit 60 of the straight section 58, at which time the flow 38 forms the free jet 64. The length 62 of the straight section 58 provides the final collimation for the fluid stream.” Thus the fluid is redirected towards the workpiece as a collimated stream by section 58 which corresponds to straightening vane of the instant claim.)
Regarding claim 7, Petrosky et al. teaches,
“A laser peening processing apparatus according to claim 1, wherein the nozzle is adapted to irradiate the laser light and make the liquid flow,” (Please see Claim Interpretation above regarding this limitation. Fig. 1 teaches delivery device 4 comprising lens 40 to converge laser beam 44 through the outlet 28 and fluid source 30 connected to device 4 through opening 24 whereas fluid is directed towards workpiece 12 through outlet 28 as jet 64. Paragraph [40] teaches that the laser beam path can comprise mirrors.)
“ an outflow direction of the liquid being same as an irradiation direction of the laser light.” (Fig. 1 and Paragraph [30] teaches “The electromagnetic energy 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5, 8, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable.
Claims 4-5, 8, 11,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrosky et al. as applied to claim 1 above, and further in view of Richerzhagen, CA2330426 (hereafter Richerzhagen).
Regarding claim 4, Petrosky et al. teaches a tapered shape of the straightening cylinder. However, Petrosky et al. does not specifically teach a tapered part towards the end of the nozzle. Richerzhagen teaches a laser device for shaping work pieces using “a laser beam which is injected into a stream of liquid (25). The liquid which is to be formed into a stream (25) by a nozzle channel (29) is fed to the nozzle channel opening (28) such that the flow does not swirl” in abstract. Richerzhagen teaches,
“A laser peening processing apparatus according to claim 1, wherein a tapered part is formed inside a tip of the nozzle, as the straightener.” (Fig. 3, 5 and claim 7 teaches “the nozzle outlet (26) designed as a cone (35)”. The cone 35 corresponds to the tapered part of the instant claim.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the end of the nozzle of Petrosky et al. to make it a cone shaped as taught by Richerzhagen. One of ordinary skill in the art would have been motivated to do so because “the conical design of the inner jacket 35 facilitates the application of a reflective coating, does not interfere with the liquid jet in any way and, by virtue of its inclination, reinforces the reflection behavior for possibly from the liquid jet 25 as a result of mechanical inhomogeneities (shock wave, impurities which have slipped despite 

    PNG
    media_image3.png
    474
    789
    media_image3.png
    Greyscale

Fig. 3 and 5 of Richerzhagen teaches cone shaped outward tapering whereas star-shaped vane is located above it
Regarding claim 5, Petrosky et al. teaches a tapered shape of the straightening cylinder. However, Petrosky et al. does not specifically teach a tapered part towards the end of the nozzle. Richerzhagen teaches a laser device for shaping work pieces using “a laser beam which is injected into a stream of liquid (25). The liquid which is to be formed into a stream (25) by a nozzle channel 
“A laser peening processing apparatus according to claim 1, wherein a tapered part is formed inside a tip of the nozzle, as the straightener, the tip forming a flow path of the liquid, the flow path having a circular cross section, a diameter of the flow path becoming larger gradually toward a tip side of the nozzle.” (The claim describes a cone shape. Fig. 3, 5 and claim 7 teaches “the nozzle outlet (26) designed as a cone (35)”. The cone 35 corresponds to the tapered part of the instant claim.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the end of the nozzle of Petrosky et al. to make it a cone shaped as taught by Richerzhagen. One of ordinary skill in the art would have been motivated to do so because “the conical design of the inner jacket 35 facilitates the application of a reflective coating, does not interfere with the liquid jet in any way and, by virtue of its inclination, reinforces the reflection behavior for possibly from the liquid jet 25 as a result of mechanical inhomogeneities (shock wave, impurities which have slipped despite filtering” as taught by Richerzhagen in page 14 of the attached machine translation.
Regarding claim 8, Petrosky et al. teaches,
“A laser peening processing apparatus according to claim 1, wherein the nozzle is adapted to irradiate the laser light and make the liquid flow,” (Similar scope to claim 7 and therefore rejected under the same argument)

    PNG
    media_image4.png
    758
    674
    media_image4.png
    Greyscale

Fig. 1 of Richerzhagen teaches laser peening apparatus 
“an outflow direction of the liquid and an irradiation direction of the laser light being vertically downward.” (Petrosky et al. teaches outflow direction of the liquid and laser light are same. Fig. 1 and Paragraph [30] teaches “The electromagnetic energy enters the flow 38 roughly parallel with columnar axis of the free jet 64 to maintain a low angle of incidence with surface and thereby enable the internal reflectivity of the flow 38 to retain the converged beam 70 within the interior 74 of the free jet 64.” However, Petrosky et al. does not explicitly teach that the outflow direction is vertically downward. Richerzhagen teaches in Fig. 1 an outflow direction of liquid and laser is vertically downward. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to arrange the delivery device 4 such a way that the laser and jet flow vertically downward as taught by Richerzhagen. One of ordinary skill in the art would have been motivated to do so to make vertical side walls as taught by Richerzhagen in page 3 of the attached machine translation.
Regarding claim 11, claim 11 is similar to scope as claim 4 and therefore rejected under the same argument.
Regarding claim 13,.
Claims 3, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrosky et al. as applied to claim 1 above, and further in view of Kaga et al., US5609781 (hereafter Kaga et al.), and in view of Richerzhagen, CA2330426 (hereafter Richerzhagen).
Petrosky et al. teaches a hollow vane to collimate fluid stream towards workpiece. However, Petrosky et al. does not teach a star shape vane. Kaga et al. teaches various nozzle designs to adjust flow speed distribution in a laser machine. Kaga et al. teaches,
“A laser peening processing apparatus according to claim 1, wherein a straightening vane having a cross section of a gap through which the liquid passes is disposed on a tip of the nozzle, as the straightener, the cross section of the gap plate having a star shape.” (Please see Claim Interpretation above regarding this limitation. Fig. 4 teaches the cross-section Fig. 31 teaches a star shape vane located towards the end of nozzle 2. Column 14, lines 1-10 teaches “the sub assist gas nozzle 2 is divided by a plurality of partition 31 and small room 32 is formed. The assist gas flows into the sub assist gas nozzle 2 from the assist gas supply inlet 30 and then is distributed into each small rooms 32 by decreasing the energy against the resistance of the partition wall 31. Accordingly, the flow speed distribution of circumferential direction at the outlet of the sub assist nozzle 

    PNG
    media_image5.png
    412
    467
    media_image5.png
    Greyscale

Fig. 31 of Kaga et al. teaches a star-shaped vane in nozzle formed by partitions and rooms between them
For the different interpretation of the claim as discussed in Claim Interpretation above, Richerzhagen teaches in page 36 “the liquid is supplied to the nozzle channel via a narrow, disk-like inner space, which is formed between a 

    PNG
    media_image6.png
    393
    623
    media_image6.png
    Greyscale

Fig. 4 of Richerzhagen teaches star-shaped vane comprised of fluid feed lines
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the hollow vane of Petrosky et al. to add the star shape vane of Kaga et al. or Richerzhagen at the end of the nozzle. One of ordinary skill in the art would have been motivated to 
Regarding claim 12, claim 12 is similar to scope as claim 4 and therefore rejected under the same argument.
Regarding claim 14, claim 14 is similar to scope as claim 5 and therefore rejected under the same argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal 
Claims 1, 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11027369(hereafter ‘369) in view of Petrosky et al. ‘369 does not teach a straightener in the nozzle. Petrosky et al. teaches a straightener 32 in Fig. 1 and 2. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the straightener as taught by Petrosky et al. to the nozzle as taught by ‘369. One of ordinary skill in the art would have been motivated to do so to avoid “the need to maintain a fixed distance between the delivery device and the workpiece, which simplifies the movement by a robotic manipulator of the delivery device along a non-planar surface of a workpiece during a laser peening operation” as taught by Petrosky et al. in abstract. 
Claims 1, 7, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/403042 (hereafter ‘042). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 7, and 8 are met by claims 1-14 of ‘042. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130015168, especially Fig. 7.
US 20070193990, especially Fig. 2.
US 5609781
US 20070119837
US 20120298649
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FAHMIDA FERDOUSI/Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761